--------------------------------------------------------------------------------

Exhibit 10.41
 
 
STRATEGIC DIAGNOSTICS INC.


NONQUALIFIED STOCK OPTION GRANT
 
 
      This NONQUALIFIED STOCK OPTION GRANT (the “Agreement”), dated as of <GRANT
DATE> (the “Date of Grant”), is delivered by Strategic Diagnostics Inc. (the
“Company”) to <GRANTEE NAME> (the “Grantee”).


RECITALS
 
      WHEREAS, the Board of Directors of the Company (the “Board”) has decided
to grant a nonqualified stock option to the Grantee in connection with his
acceptance of employment with the Company and as an inducement for the Grantee
to promote the best interests of the Company and its stockholders; and
 
      WHEREAS, the Company maintains the Strategic Diagnostics Inc. 2000 Stock
Incentive Plan, as amended through May 12, 2009 (the “Plan”); and
 
      WHEREAS, this nonqualified stock option grant is made outside of the Plan,
but the parties have agreed that the terms of the Plan shall be incorporated
into this Agreement by reference and that this nonqualified stock option grant
shall be subject in all respects to the terms of the Plan; and
 
      WHEREAS, except as specifically indicated otherwise, all references in
this Agreement to the “Board” shall be deemed to refer to the Compensation
Committee.
 
      NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:


1.           Grant of Option.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase <OPTION SHARES> shares of
common stock of the Company (“Shares”) at an exercise price of <EXERCISE PRICE>
per Share.  The Option shall become exercisable according to Section 2 below.
 
2.           Exercisability of Option. The Option shall become exercisable on
the following dates (each, a “Vesting Date”), if the Grantee is employed by, or
providing service to, the Company or a Subsidiary (as defined in the Plan)
(collectively, the “Employer”) on the applicable Vesting Date:
 
-1-

--------------------------------------------------------------------------------


 
 
Vesting Date
Number of Shares Subject to
Option
Exercisable on Vesting Date
<V DATE 1>
<SHARES>
<V DATE 2>
<SHARES>
<V DATE 3>
<SHARES>
<V DATE 4>
<SHARES>



The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option.  The Option shall be fully exercisable on <FULLY
EXERCISABLE DATE>, if the Grantee has continuously been employed by, or provided
service to, the Employer from the Date of Grant through <FULLY EXERCISABLE
DATE>.


3.           Term of Option.
 
      (a)           The Option shall have a term of ten years from the Date of
Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.
 
      (b)           The Option shall automatically terminate upon the happening
of the first of the following events:
 
              (i)           The expiration of the 90-day period after the
Grantee ceases to be employed by, or provide service to, the Employer, if the
termination is for any reason other than Disability (as defined in the Plan),
death or Cause (as defined in the Plan);
 
              (ii)          The expiration of the one-year period after the
Grantee ceases to be employed by, or provide service to, the Employer on account
of the Grantee’s Disability;
 
              (iii)         The expiration of the 180-day period after the
Grantee ceases to be employed by, or provide service to, the Employer, if the
Grantee dies while employed by, or providing service to, the Employer or within
90 days after the Grantee ceases to be so employed or provide such services on
account of a termination described in Section 3(b)(i) above; or
 
              (iv)         The date on which the Grantee ceases to be employed
by, or provide service to, the Employer for Cause.  In addition, notwithstanding
the prior provisions of this Section 3, if the Board determines that the Grantee
has engaged in conduct that constitutes Cause at any time while the Grantee is
employed by, or providing service to, the Employer or after the Grantee’s
employment or service terminates, the Option shall immediately terminate, and
the Grantee shall automatically forfeit all Shares underlying any exercised
portion of the Option for which the Company has not yet delivered the Share
certificates, upon refund by the Company of the exercise price paid by the
Grantee for such Shares.
 
-2-

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the tenth anniversary of the Date of Grant.  Any
portion of the Option that is not exercisable at the time the Grantee ceases to
be employed by, or provide service to, the Employer shall immediately terminate.


4.           Exercise Procedures.
 
      (a)           Subject to the provisions of Sections 2 and 3 above, the
Grantee may exercise part or all of the exercisable Option by giving the Board
written notice of intent to exercise, in a form and manner prescribed by the
Board, specifying the number of Shares as to which the Option is to be
exercised.  On the delivery date, the Grantee shall pay the exercise price (i)
in cash, (ii) with the approval of the Board, by delivering Shares owned by the
Grantee which shall be valued at their Fair Market Value (as defined in the
Plan) on the date of delivery, (iii) by payment through a broker in accordance
with procedures permitted by Regulation T of the Federal Reserve Board, or (iv)
by such other method as the Board may approve.  The Board may impose from time
to time such limitations as it deems appropriate on the use of Shares to
exercise the Option.
 
      (b)           The obligation of the Company to deliver Shares upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Board, including such actions as Company counsel shall deem
necessary or appropriate to comply with relevant securities laws and
regulations.  All obligations of the Company under this Agreement shall be
subject to the rights of the Employer as set forth in Section 6 to withhold
amounts required to be withheld for any taxes, if applicable.
 
5.           Change of Control of the Company.  Except as otherwise provided in
this Agreement, the provisions of the Plan applicable to a Change of Control (as
defined in the Plan) shall apply to the Option, and, in the event of a Change of
Control, the Board may take such actions as it deems appropriate pursuant to the
Plan.
 
6.           Withholding of Taxes
 
      (a)           Required Withholding.  The Option shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements.  The Grantee or other person receiving or exercising the Option
shall be required to pay to the Employer the amount of any such taxes that the
Employer is required to withhold with respect to the Option, or to allow the
Employer to deduct from other wages paid by the Employer the amount of any
withholding taxes due with respect to the Option.
 
      (b)           Election to Withhold Shares.  The Grantee may elect to
satisfy the Employer’s income tax withholding obligation with respect to the
Option by having shares withheld up to an amount that does not exceed the
Grantee’s minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.  The election must be in a form and manner
prescribed by the Board.
 
-3-

--------------------------------------------------------------------------------


 
7.           Transferability; Restrictions on Exercise.  The Option shall not be
transferable by the Grantee other than by will or by the laws of descent and
distribution.  Only the Grantee may exercise the Option during the Grantee’s
lifetime.  After the Grantee’s death, the Option shall be exercisable solely by
the legal representatives of the Grantee, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Agreement.
 
8.           Option Subject to Plan Provisions.  This grant is made outside of
the Plan, but is nevertheless subject to the terms and provisions of the Plan,
which are incorporated herein by reference, and in all respects shall be
interpreted in accordance with the Plan.  The grant and exercise of the Option
are subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Board shall have the authority to interpret and construe the Option pursuant to
the terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.  By accepting the Option, the Grantee agrees to be bound by
the terms of the Plan and this Agreement.  The Grantee further agrees that all
of the decisions and determinations of the Board with respect to the Option and
the Plan shall be final and binding.
 
9.           No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Employer and shall not interfere in any way with the right of the
Employer to terminate the Grantee’s employment or service at any time.  The
right of the Employer to terminate at will the Grantee’s employment or service
at any time for any reason is specifically reserved, except as may be otherwise
provided in the written employment agreement between the Grantee and the
Company, dated May 18, 2009 (the “Employment Agreement”).
 
10.          No Stockholder Rights.  Neither the Grantee, nor any person
entitled to exercise the Grantee’s rights in the event of the Grantee’s death,
shall have any of the rights and privileges of a stockholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
 
11.          Assignment.  The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void.  The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without the Grantee’s
consent.
 
-4-

--------------------------------------------------------------------------------


 
12.          Applicable Law.  The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.
 
13.          Entire Agreement.  This Agreement, the Employment Agreement and the
Plan (and the notices and agreements to be executed in relation to the exercise
of the Option) together represent the entire agreement between the parties
hereto regarding the Option granted hereunder and supersede any and all previous
written or oral agreements or discussions between the parties and any other
person or legal entity concerning the transactions contemplated herein or
therein.  Except as otherwise expressly provided herein, this Agreement cannot
be amended or modified except by a written instrument executed by the parties
hereto.
 
14.          Notice.  Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the Chief Financial Officer at
Strategic Diagnostics Inc., 111 Pencader Drive, Newark, DE 19702, and any notice
to the Grantee shall be addressed to such Grantee at the current address shown
on the payroll of the Employer, or to such other address as the Grantee may
designate to the Employer in writing.  Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.
 
[Signature Page Follows]
 
-5-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.
 

 
STRATEGIC DIAGNOSTICS INC.
         
 
By:
       
<COMPANY REPRESENTATIVE>
         

 
I hereby accept the Option grant described in this Agreement.  I have read the
Plan and I understand and agree that although the Option is granted outside of
the Plan, the terms of the Plan are incorporated into this Agreement by
reference and that this Option is subject in all respects to the terms of the
Plan.  I hereby agree to be bound by the terms of this Agreement and the Plan
and any determinations of the Board with respect to the Option.
 
 
 
Accepted:
       
<GRANTEE>
         

 
 
-6-